Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 16, 1983, convicting him of murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we must (People v Benzinger, 36 NY2d 29), the evidence is legally sufficient to support the defendant’s conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and the verdict was not against the weight of the evidence (CPL 470.15 [5]). It was within the province of the jury to assess the credibility of the defendant’s alibi witnesses in the face of conflicting evidence adduced by the People (People v Dudley, 110 AD2d 652).
Contrary to defendant’s pro se argument, trial counsel’s representation of him was constitutionally adequate. The courts will not second-guess a reasonable trial strategy; mere losing tactics, when viewed in hindsight, do not render counsel ineffective (People v Lane, 60 NY2d 748; People v Baldi, 54 NY2d 137; People v Dudley, supra).
We have considered all of the defendant’s other claims and find them to be unpreserved for appellate review or without merit. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur.